W. SHARP, Judge.
We affirm K.AO.’s conviction for possession of cocaine1 and possession of drug paraphernalia.2 However, we find the trial court erred in sentencing K.A.O. to a suspended commitment until his nineteenth birthday: a period of one year and one month. This term exceeded the statutory maximum sentence allowed by law for the offense of possession of drug paraphernalia, a first degree misdemeanor.3 The trial judge also improperly imposed the same sentence for both counts. Dorfman v. State, 351 So.2d 954 (Fla.1977).
We vaeate the sentence and remand for resentencing on each count within the statutory maximum term allowed for each offense.
Sentence VACATED; REMANDED for resentencing.
COBB and GOSHORN, JJ., concur.

. § 893.13, Fla. Stat. (1995).


. § 893.147, Fla. Stat. (1995).


. §§ 893.147(1), 775.082(4)(a), Fla. Stat. (1995).